DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixing device for fixing the closure cover to the cartridge body in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the clamping sets each have an upper clip and a lower clip. Claim 3 then goes on to recite each clamping set includes an upper clip and two lower clips. It is unclear if applicant is reciting two upper clips and three lower clips or if the upper clip of claim 3 is the same upper clip as claim 2 and the lower clip comprises two lower clips. For examination purposes the latter is assumed.
Claim 3 recites the limitation "the horizontal direction".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a horizontal direction”.
Claim 8 recites the limitation "the abutting position" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an abutting position”.
Claims 15-20 recite the limitation "the adjacent partition plates".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, " adjacent partition plates".


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfitzer et al. US 2009/0255866.

	Pfitzer teaches a filter comprising a cartridge body (14) detachably connected to a closure cover (12), the cartridge body and closure cover constitute a receiving cavity, the filter further comprises a fixing device (threads 15) for fixing the closure cover to the cartridge body which performs the same function in substantially the same way with substantially the same results as the fixing device disclosed herein (fig. 1).

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise et al. US 2011/0049035.

	Claim 1, Wise teaches a filter comprising a cartridge body (1) detachably connected to a closure cover (3), the cartridge body and closure cover constitute a receiving cavity, the filter further comprises a fixing device (13, 15, 17) for fixing the closure cover to the cartridge body which performs the same function in substantially the same way with substantially the same results as the fixing device disclosed herein (fig. 1-9).
	Claims 2 and 9, Wise further teaches the fixing device including a plurality of clamping sets fixed on the cartridge body, each clamping set is provided with an upper clip (15) and a lower clip (17), the closure cover is located between the upper clip and lower clip in a height direction, the closure cover is provided with a passage opening (spaces between 13) for the upper clip to pass through (fig. 1-9); and the clamping sets are a plurality of sets arranged uniformly on the closure cover in an annular array (fig. 1-9).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hussain US 2020/0224618.

	Claim 1, Hussain teaches a filter comprising a cartridge body (16, 18) detachably connected to a closure cover (48), the cartridge body and closure cover constitute a 
	Claims 2-20, Hussain further teaches the fixing device includes a plurality of clamping sets (47, 49) fixed on the cartridge body, each clamping set is provided with an upper clip (49) and two lower clips (47), the upper clip located between the two lower clips in a horizontal direction, the closure cover is located between the upper clip and the two lower clips in a height direction and the closure cover is provided with a passage opening (102) for the upper clip to pass through (fig. 1-9); the fixing device including a thickening tab (104) located on an upper surface of the closure cover (fig. 1-9); the lower surface of the closure cover is provided with two limiting tabs (see below), a front and rear tab with limiting regions defined between the front tab and the rear tab and the two lower clips are located between the limiting regions (fig. 1-9); the front tab is provided with a guiding slope inclinedly arranged gradually raising in a direction convex toward the lower surface of the closure cover in the direction of the rear tab (fig. 1-9); the thickening tab includes inclined regions (106) on both sides and a high thickness region (104) between the two inclined regions, when the two lower clips are located in the limiting regions an abutting position of the upper clip and the thickening tab is located at the high thickness region (fig. 1-9); the clamping sets are a plurality of sets arranged uniformly on the closure cover in an annular array (fig. 1-9); and the closure cover includes an outer ring (94), an inner ring (96) and a plurality of partition plates (98) connecting the outer ring with the inner ring, adjacent partition plates form an inlet 

    PNG
    media_image1.png
    430
    455
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778